Citation Nr: 0028004	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  95-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for an abnormal cough 
with gag reflex, claimed as a manifestation of an 
undiagnosed illness.  

2. Entitlement to service connection for a skin rash, claimed 
as a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
June 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1995 rating decision, 
in which the RO denied, inter alia, the veteran's claims for 
service connection for abnormal cough with gag reflex, and a 
skin rash, both claimed as manifestations of undiagnosed 
illnesses.  The veteran filed an NOD in May 1995, and the RO 
issued an SOC in June 1995.  The veteran filed a substantive 
appeal in July 1995.  In August 1995, the veteran testified 
before a Hearing Officer at the VARO in Philadelphia.  A 
Hearing Officer's Decision was issued in February 1996.  
Supplemental Statements of the Case (SSOC) were issued in 
January and May 2000.  

The Board notes that the veteran had also perfected appeals 
with respect to the issues of an anxiety and cognitive 
disorder (formerly evaluated as short-term memory loss and 
lack of attention), nystagmus, and night sweats.  In a May 
1997 rating decision, the veteran was service connected for 
an anxiety and cognitive disorder, with the disability 
evaluated as 10 percent disabling effective from November 
1994.  Thereafter, in a February 2000 rating decision, the 
veteran's disability evaluation for an anxiety and cognitive 
disorder was increased to 30 percent, with an effective date 
from November 1994.  In addition, the veteran was granted a 
noncompensable disability rating for nightsweats, with an 
effective date from July 1993; as well as a noncompensable 
disability rating for nystagmus, with an effective date from 
January 1995.  The veteran has not perfected an appeal with 
respect to these issues, and thus they are no longer in 
appellate status.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and received the 
Southwest Asia Service Ribbon with three bronze stars, as 
well as the Kuwaiti Liberation Medal.  

3. On VA examination in September 1995, the veteran was 
diagnosed with reflux esophagitis and cough secondary to 
reflux, as well as chronic urticaria.  

4. Clinical diagnoses have been associated with the veteran's 
claimed abnormal cough with gag reflex, and with his skin 
rash.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for an abnormal cough with gag reflex, 
claimed as a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (2000).  



2. The veteran has not submitted a well-grounded claim for 
service connection for a skin rash, claimed as a 
manifestation of an undiagnosed illness.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints, manifestations, or treatment of an 
abnormal cough or gag reflex, or for a skin rash.   

In January 1995, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), in which he filed, 
among other things, claims for service connection for 
abnormal cough with gag reflex, and a skin rash, due to 
manifestations of undiagnosed illnesses.  That same month, 
the RO received a Persian Gulf Registry examination report, 
dated in November 1994.  The examination report noted the 
veteran's complaints of retrosternal heartburn, acne, and a 
erythematous rash.  He also indicated that he had a dry 
cough.  An associated chest X-ray was within normal limits.  
Diagnoses included rash of unknown etiology, as well as acne.  

In February 1995, the veteran was medically examined for VA 
purposes.  During a general medical evaluation, he complained 
of an intermittent skin rash, and said he gagged easily.  
Upon clinical evaluation, he was noted to have an acneiform 
rash diffusely over his back.  His mouth and throat were 
reported normal.  During a subsequent VA skin evaluation, the 
veteran reported that, when he had been stationed in Korea in 
1986, he had broken out with acne on his back.  He indicated 
that he had reported to a doctor, but received no treatment.  
He said the acne had continued following his return to the 
United States, and then became more severe during his service 
in the Persian Gulf War.  The veteran reported that he had 
worn protective biochemical warfare suits for extended 
periods of time while stationed in the Gulf.  He indicated 
that he currently had little pimples over his back and trunk.  
He also reported that, two months after his return from the 
Persian Gulf, he began to experience rashes on the 
anterolateral aspect of his thighs and legs.  These were 
characterized by red blotches, and at times exhibited 
swelling like a bee sting over an area the size of a quarter, 
and developed almost a blister formation.  

On clinical evaluation, the veteran's ears, nose, and throat 
were normal.  The examiner noted that the veteran's skin at 
his extremities was normal, with no evidence of residual 
changes.  The veteran indicated that the last rash outbreak 
had occurred two months earlier, and that here had been about 
four outbreaks during the past twelve months.  Each outbreak 
was noted to have lasted less than a week, and to have not 
left any residual changes.  

With respect to the inflammatory eruption on the veteran's 
thighs, the examiner noted that contact dermatitis was a 
possibility, but what caused the condition remained 
unanswered.  Furthermore, the examiner noted that, over the 
veteran's trunk, back, and upper shoulder areas, there were 
scattered tiny papulopustules and a few scattered comedo 
plugs.  The examiner noted that this could possibly be a 
Pityrosporum acneiform type of response rather than typical 
acne.  In summary, the examiner noted, in particular, that 
the veteran suffered from a chronic acneiform problem of the 
shoulders and back, and an undiagnosed recurrent dermatitis 
self-limited to the lower extremities, raising the question 
of contact dermatitis.  

In addition, during the veteran's VA examination, he 
underwent an upper gastrointestinal (GI) X-ray series.  The 
diagnostic impression was functional irregularity with mild 
transient gastroesophageal reflux noted during fluoroscopy.  
There was no evidence of organic GI lesion.  

In an April 1995 rating decision, the RO denied the veteran's 
claims.  In May 1995, the veteran filed an NOD in which he 
reported that his abnormal cough with gag reflex had begun 
after his return from the Gulf, and that he underwent an 
upper GI series which had revealed an internal abnormality.  
The veteran noted that he had been prescribed Omeprazole.  He 
also indicated that he had suffered from a skin rash during 
service.  

That same month, May 1995, the veteran submitted lay 
statements from his wife and mother in support of his claim.  
The veteran's wife noted that, upon the veteran's return from 
the Persian Gulf in 1991, he was suffering from acne, and 
later in 1992, developed a skin rash.  The veteran's wife 
reported that she had also developed the skin rash.  She 
indicated that, when the veteran sought treatment for the 
rash, medical doctors were unable to identify it.  
Furthermore, at this time, the veteran also developed a dry 
cough, which later developed into a gag, causing him to choke 
and throw-up.  The veteran's mother reported that she had 
witnessed the veteran coughing and gagging.  She also noted 
that the veteran had developed red spots on his legs that 
appeared to be a puffy rash, and that he suffered from acne 
all over his back.  

In July 1995, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals).  He also submitted a 
statement in which he reiterated previous contentions with 
respect to his abnormal cough with gag reflex.  He also 
reported that he had never been afforded a chest X-ray, and 
that this would allow doctors to eliminate a possible 
connection between his cough with gag reflex, and his 
tuberculosis.  The veteran also reported that his symptoms 
were identical to those he had experienced in the Persian 
Gulf area, where he was exposed to heavy smoke from burning 
oil wells, as well as other fumes.  Furthermore, with respect 
to his rash, the veteran indicated that he believed it had 
resulted from an agent he had been exposed to in the Gulf, 
given that the rash manifested itself both in hot and cold 
weather conditions.  

In August 1995, the veteran testified before a Hearing 
Officer at the VARO in Philadelphia.  He reported that he 
first began to experience symptoms of coughing and gagging 
five to eight months after returning from the Gulf.  The 
veteran testified that he awoke one morning and began 
coughing, and then subsequently began gagging.  He stated 
that the problem occurred three to five times a week.  The 
veteran also reported that he suffered from acne on his back, 
as well as a hive-like rash that broke out on his thighs and 
legs several months after he returned from the Gulf.  He 
indicated the rash was intermittent, and lasted from two to 
five days.  Furthermore, the veteran testified that while in 
the Gulf, he had worn protective biochemical warfare suits.  
With respect to his cough with gag reflex, the veteran stated 
that he felt a burning in his throat and esophagus when he 
began to gag, and that his cough was much worse in the 
morning than at other times of the day.  

In September 1995, the veteran underwent VA medical 
examination.  During an esophagus evaluation, he reported 
suffering from gagging symptoms for two years.  He indicated 
that, upon awakening in the morning, he had slight nausea, 
and experienced dry-heaves.  He denied any heartburn, and 
reported that he had relief from his symptoms if he avoided 
eating before he went to bed.  In addition, the veteran 
denied previous gastrointestinal symptoms, and said he had 
never realized any relief from Maalox or medications which 
had been prescribed for his symptoms.  On clinical 
evaluation, there were no abnormalities of the hypopharynx, 
and the lungs were clear.  The veteran's abdomen was 
unremarkable, with no liver or spleen enlargement.  
Furthermore, the veteran was not known to be anemic, and he 
had not required dilatation.  The veteran reported not having 
ever experienced pain in his gastrointestinal tract.  The 
examiner's diagnosis was reflux esophagitis and cough 
secondary to reflux.  

The veteran also underwent a nose and throat evaluation.  He 
reported a history of problems with a choking sensation in 
the morning after arising, usually occurring prior to eating 
breakfast.  This, the veteran indicated, would last for 30 to 
40 minutes with some associated coughing, and then the 
symptoms would subside, although they could reoccur to a 
minor degree later in the day.  The veteran also reported 
that he had an occasional sensation of food sticking in his 
throat on swallowing, at approximately the cricoid area and 
below.  These episodes occurred three to four times a week, 
with a slight increase in frequency in recent years.  On 
clinical evaluation, there were no abnormal findings.  The 
examiner's diagnosis was possible hiatal hernia with 
esophageal reflux.  

Also in September 1995, the veteran underwent a skin 
evaluation.  He reported that his acneiform problem had been 
minimal, but that sweating appeared to aggravate his rash 
problem.  The veteran reported continuing to have blotchy 
skin outbreaks which were mildly pruritic, and the outbreaks 
could occur on any part of the body, but they occurred 
predominantly on his thighs and legs.  These outbreaks 
reportedly could last for two to three days.  On clinical 
evaluation, no specific findings were reported, although the 
examiner noted, "Examination of the [veteran] at this time 
only adds to the previous examination the new evidence of 
moderate dermographism on stroking of the abdominal skin."  
The examiner reported that a form of chronic urticaria could 
be the best explanation and diagnosis for the recurrent rash.  

In April 1996, the RO received VA diagnostic studies relating 
to the veteran.  A chest X-ray, dated in January 1996, 
revealed no evidence of pulmonary tuberculosis or evidence of 
any other acute disease.  An echogram of the veteran's 
abdomen, also undertaken in January 1996, revealed no 
remarkable findings.  

In September 1996, the veteran submitted to the RO employee 
payroll records from Penn-Mar Organization, Inc., dated from 
July 1995 to October 1995.  The veteran noted that these 
records documented his taking excessive sick leave during 
this period.  That same month, September 1996, the veteran 
submitted additional statements, dated in August and 
September 1996, respectively, from his mother and wife, in 
support of his claims.  These statements reiterated details 
noted in their previous statements received in May 1995.  

In May 1997, the veteran submitted a statement to the RO, in 
which he contended that the harsh environmental conditions of 
oil smoke, diesel fumes, and possible chemical exposure, were 
enough to cause damage to a person's gastrointestinal system.  
In addition, the veteran noted that his use of the protective 
biological/ chemical warfare suits, as well as exposure to 
biochemical hazards in the Persian Gulf area, might have 
resulted in his current dermatological problem.

In August 1997, the veteran submitted a letter he had 
received from the Department of Defense, dated in July 1997, 
to the RO.  The letter noted that the veteran's unit had been 
near Khamisiyah, Iraq, and that U.S. Forces, in destroying 
Iraqi weapons at that location, might have released the nerve 
agents sarin and cyclosarin into the area.  The letter noted 
that the veteran's exposure would have been minimal, such 
that no chemical alarms would have been activated, or any 
symptomatology exhibited.  


II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).

As to the veteran's specific claims of abnormal cough with 
gag reflex and a skin rash, claimed as being due to 
manifestation of undiagnosed illnesses, the Board notes that, 
upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, at 38 U.S.C.A. § 1117, authorizes VA to compensate 
any Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.

(3)  For purposes of this section, 
disabilities that have existed for 6 months or 
more and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest 
date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) 
signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; (13) 
menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a 
supervening condition or event that occurred 
between the veteran's most recent departure 
from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and 
the onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.

38 C.F.R. § 3.317 (2000).

The United States Court of Appeals for Veterans Claims has 
held that any claimant for benefits administered by VA has 
the burden of submitting evidence sufficient to justify a 
belief that the claim is well grounded.  If that burden is 
met, then the Secretary of Veterans Affairs has the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C. § 5107(a); see Murphy v. 
Derwinski, 1 Vet.App. 78, 81- 82 (1990); Lathan v. Brown, 7 
Vet.App. 359, 365 (1995).  If that burden is not met, the 
statutory duty to assist does not attach.  Anderson v. Brown, 
9 Vet.App. 542, 546 (1996).  Further, the Court has made it 
clear that it is error for the Board to address the merits of 
a claim that is not well grounded.  Epps v. Brown, 9 Vet.App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West,
118 S. Ct. 2348 (1998).  See also Morton v. West, 12 Vet.App. 
477, 480-1, en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam).

Well-established judicial caselaw mandates that, for a 
service-connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  See Winters v. West, 12 Vet.App. 
203, 207-209 (1999) (en banc); Epps, supra; Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible under the law.

The Board recognizes that service connection under the 
special provisions of law pertaining to Persian Gulf War 
veterans requires an analysis slightly different from that 
employed in claims for "traditional" service connection, 
because, by definition, an undiagnosed illness is different 
from a diagnosed disability.  After the issuance of the new 
regulation, the VA General Counsel issued an opinion which 
determined that a well-grounded claim for compensation under 
38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 would generally 
require the submission of some evidence of:

(1)  active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2)  the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3)  an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4)  a nexus between the chronic disability and 
the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).


The Court of Appeals for Veterans Claims has more recently 
held that, in order for a veteran to establish a well-
grounded claim pursuant to 38 U.S.C. § 1117 and 38 C.F.R. 
§ 3.317, a claimant need only present some evidence that:  
(1) he or she is "a Persian Gulf veteran"; (2) the veteran 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) the signs 
or symptoms became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later that December 31, 2001; and (4) 
such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." See Neumann v. West, 14 Vet.App. 12, 22-23 
(2000).  

In that decision, the Court declined to adopt the VA General 
Counsel (GC) opinion in its entirety, holding that, if the 
requirements of the statute and regulation (38 U.S.C. § 1117 
and 38 C.F.R. § 3.317) were established, it would be, at 
best, illogical to require a veteran to obtain a medical 
opinion that his or her symptoms were causally related to 
some unknown, undiagnosed, and undiagnosable condition.  The 
Court determined that the fourth element listed in the GC 
opinion, requiring medical nexus evidence, is impermissibly 
restrictive.  Therefore, the Board will not apply that 
requirement in this case.

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran did serve in the Southwest Asia theater 
of operations during the Persian Gulf War, and he has 
asserted the manifestation of his claimed disorders, prior to 
December 31, 2001, in the form of chronic signs and symptoms 
listed in that regulation.  However, 38 C.F.R. § 3.317, by 
its terms, applies only where the listed signs and symptoms 
cannot be attributed to any known clinical diagnosis.  

In VAOPGCPREC 8-98 (Aug. 3, 1998) the VA General Counsel 
noted that, on its face, 38 U.S.C.A. § 1117(a) confers no 
authority to grant presumptive service connection for any 
diagnosed disease, regardless of whether the disease may be 
characterized as poorly defined.  Section 1117(a) authorizes 
VA to pay compensation "to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)" which became manifest in service in the 
Southwest Asia theater or within a prescribed presumptive 
period.  (Emphasis added.)  The term "undiagnosed illness," 
read literally, means an illness which has not been 
diagnosed.  It is well established that the plain meaning of 
a statute's language is controlling except in "'rare and 
exceptional circumstances,' when a contrary legislative 
intent is clearly expressed."  Ardestani v. Immigration and 
Naturalization Serv., 502 U.S. 129, 135-36 (1991) (citation 
omitted) (quoting Rubin v. United States, 449 U.S. 424, 430 
(1981)).  See also Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. 
Cir. 1993) ("the starting point in interpreting a statute is 
its language, for if the intent of Congress is clear, that is 
the end of the matter" (internal quotation marks omitted)), 
aff'd, 513 U.S. 115 (1994).

As to the veteran's assertion that he suffers from an 
abnormal cough with gag reflex, as well as a skin rash, due 
to undiagnosed illnesses related to his service in the 
Persian Gulf region, the Board finds, following a review of 
the evidence and the applicable regulations, that the veteran 
has not submitted well-grounded claims.  In reaching this 
conclusion, we note that, as discussed above, the governing 
regulation clearly provides that compensation is payable only 
for chronic disability which, "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  
The medical evidence in this case reflects, with respect to 
the abnormal cough with gag reflex, that these symptoms have 
been attributed to reflux esophagitis.  Furthermore, the 
veteran's skin rash has been attributed to chronic urticaria.  
The veteran has also been noted to suffer from acne.  Thus, 
the veteran's claimed disorders have not escaped diagnosis, 
and he is not entitled to service connection for them as 
manifestations of undiagnosed illnesses under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

The Board thus finds that the medical evidence of record 
reflects that the veteran suffers from reflux esophagitis, 
chronic urticaria, and acne, as a result, he does not suffer 
from undiagnosed illnesses.  Therefore, the veteran's claims 
as to service connection for abnormal cough with gag reflex, 
and a skin rash, as manifestations of undiagnosed illnesses, 
are not well grounded.  As discussed above, the governing 
regulation clearly provides that compensation is payable only 
for chronic disability which cannot be attributed to any 
known clinical diagnosis.  In this instance, the veteran's 
abnormal cough with gag reflex, as well as a skin rash, have 
been attributed to known clinical diagnoses.  

The veteran has been very specific in asserting that he 
suffers from an abnormal cough with gag reflex, as well as a 
skin rash, and that these are undiagnosed illnesses related 
to his service in the Persian Gulf.  While we do not doubt 
the sincerity of the veteran's contentions in this regard, he 
does not meet the burden of presenting evidence of well-
grounded claims merely by presenting his own testimony, 
because, as a lay person, he is not competent to offer 
medical opinions.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  See 
also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd sub 
nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997)("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Finally, the Board notes that, while the issues on appeal 
before us concern claims for service connection for 
undiagnosed illnesses, the veteran is not precluded from 
filing claims for service connection for diagnosed disorders 
which he may feel are directly related to service.  In this 
respect, he would need to present competent medical evidence 
of a current disability or disabilities, and evidence that 
such disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  


ORDER

1. Entitlement to service connection for an abnormal cough 
with gag reflex, as a manifestation of an undiagnosed 
illness, is denied.  

2. Entitlement to service connection for a skin rash, as a 
manifestation of an undiagnosed illness, is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

